Case 1:19-cv-01211-JDT-cgc Document 34 Filed 08/18/20 Page 1 of 2              PageID 795




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


KEITH LEMONT FARMER,                         )
                                             )
       Plaintiff,                            )
                                             )
VS.                                          )          No. 19-1211-JDT-cgc
                                             )
SHAWN PHILLIPS, ET AL.,                      )
                                             )
       Defendants.                           )


                      ORDER DENYING IRREGULAR MOTION


       On June 25, 2020, the pro se prisoner Plaintiff, Keith Lemont Farmer, filed a notice

of appeal from this Court’s sua sponte dismissal of his complaint. (ECF No. 28.) The

appeal has been docketed in the Sixth Circuit Court of Appeals as case number 20-5730.

(ECF No. 30.) On August 17, 2020, the Clerk of this Court received additional documents

from Farmer, which were docketed as a motion. (ECF No. 33.)

       Attached to Farmer’s untitled motion are a copy of a letter to Farmer from the

Lauderdale County Chancery Court Clerk acknowledging receipt of Farmer’s “Writ of

Common Law – Writ of Certiorari” for filing, (ECF No. 33-1), and a copy of another

document that is directed to the Sixth Circuit, (ECF No. 33-2). Farmer’s motion is very

difficult to decipher. However, a close reading of both the motion and the document

directed to the Sixth Circuit suggests he may be requesting the Court prohibit the Tennessee

Department of Correction from transferring him away from the West Tennessee State
Case 1:19-cv-01211-JDT-cgc Document 34 Filed 08/18/20 Page 2 of 2              PageID 796




Penitentiary, where he is presently incarcerated. Farmer asserts such a transfer would be

“clear guilt” of an “attemp[t] to cover up any wrong doing.” (ECF No. 33 at PageID 785.)

       An inmate does not have a protected right to be assigned to a particular prison, and

the Court does not have general authority to supervise or alter housing assignment of

inmates to prevent a transfer, such as Farmer seeks. See Olim v. Wakinekona, 461 U.S.

238 (1983); Meachum v. Fano, 427 U.S. 215 (1976); Montanye v. Haymes, 427 U.S. 236

(1976); Sandin, 515 U.S. at 484-87. Moreover, it has not been determined that Farmer is

entitled to relief in this matter. His irregular motion therefore is DENIED.

IT IS SO ORDERED.
                                                  s/ James D. Todd
                                                 JAMES D. TODD
                                                 UNITED STATES DISTRICT JUDGE




                                             2
